DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendments and remarks in the reply filed 4/28/2022 have been acknowledged and entered.  Claims 1-15 are pending; claims 1-9 are withdrawn.  The objection to claim 10 and the rejection of claims 10 and 12 have been withdrawn in view of applicant’s amendments and arguments.
Claim Objections
Claim 11 is objected to because of the following informalities:  the claim contains a typographical error.  The claim should apparently read “…a plurality of nozzles [t] to additionally dispense the organic solvent…”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (JP 2008-36584, machine translation referenced herein) and further in view of Maezono et al. (JP 2012160597, machine translation referenced herein).
Regarding Claim 10:  Ueno teaches an apparatus for treating a substrate, the apparatus comprising:
a chuck (Fig. 1, element 12) configured to hold a substrate;
a plurality of nozzles comprising a solvent nozzle (element 13) configured to dispense an organic solvent onto the substrate and an ozone nozzle (element 14) configured to dispense a liquid containing ozone.
Ueno does not expressly disclose that the organic solvent is dispensed to remove a photoresist film and the ozone containing liquid is dispensed to remove organic residue.  However, this limitation is considered the intended use of the apparatus since it does not result in a structural difference between the claimed invention and the applied prior art. It has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  The apparatus of Ueno provides the nozzles required to dispense both types of liquids in order to clean a photoresist material from a substrate.  Therefore, the apparatus of Ueno reads on the claimed structure.
Ueno does not expressly disclose a controller to control the nozzles as claimed.  However, it has been held that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art (MPEP 2144.04(III)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ueno with a controller to control the nozzles in order to facilitate the dispensing steps.
Ueno does not expressly disclose a lamp disposed adjacent to the ozone nozzle to irradiate UV light on the substrate as claimed.  However, Maezono teaches a similar substrate treatment apparatus comprising a UV light (Fig. 7, element 21) adjacent an ozone supply nozzle (element 15) to irradiate UV light onto a substrate while dispensing liquid containing ozone in order to generate hydroxyl radicals which assists in the removal of a resist on the substrate (see abstract; Fig. 7, and associated text on pg. 9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ueno with a UV light adjacent to the ozone supply nozzle in order to enhance the resist removal efficiency, as taught by Maezono.
Regarding Claim 11:  Ueno teaches the elements of Claim 10, as discussed above.  Ueno teaches the apparatus is able to dispense both types of liquid as discussed above.  Therefore, Ueno is considered fully capable of being controlled to dispense additional organic solvent as claimed.
Regarding Claims 12-15:  Ueno teaches an apparatus for treating a substrate, the apparatus comprising:
a chuck (Fig. 1, element 12) configured to hold a substrate;
a liquid plurality of nozzles comprising a solvent nozzle (element 13) configured to dispense an organic solvent onto the substrate; and an ozone nozzle (element 14) configured to dispense a liquid containing ozone.
Ueno does not expressly disclose a controller controls the nozzles as claimed.  However, it has been held that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art (MPEP 2144.04(III)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ueno with a controller to control the nozzles in order facilitate the dispensing steps. 
Ueno does not expressly disclose that the controller controls the nozzles to dispense the ozone and organic solvent in different sequences depending on whether the photoresist film has ions implanted therein.  However, this limitation is considered the intended use of the apparatus since it does not result in a structural difference between the claimed invention and the applied prior art. It has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  The apparatus of Ueno provides the claimed structure to dispense both types of liquids onto the substrate.  A controller to automate the functions of the apparatus is rendered obvious, as noted above.  Therefore, the apparatus of Ueno reads on the claimed structure and is fully capable of functioning in the manner recited in the claims.
Ueno does not expressly disclose a lamp disposed adjacent to the ozone nozzle to irradiate UV light on the substrate as claimed.  However, Maezono teaches a similar substrate treatment apparatus comprising a UV light (Fig. 7, element 21) adjacent an ozone supply nozzle (element 15) to irradiate UV light onto a substrate while dispensing liquid containing ozone in order to generate hydroxyl radicals which assists in the removal of a resist on the substrate (see abstract; Fig. 7, and associated text on pg. 9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ueno with a UV light adjacent to the ozone supply nozzle in order to enhance the resist removal efficiency, as taught by Maezono.

Response to Arguments
Applicant’s arguments filed 4/28/2022 with respect to claim(s) 10-15 have been considered.  Applicant argues that Ueno does not teach a lamp disposed adjacent the ozone nozzle, as presented in the amended claim. This argument is persuasive and the previous rejection in view of Ueno is withdrawn.  However, Maezono teaches that it is known to provide a UV light adjacent an ozone supply nozzle in a substrate treatment apparatus.  Thus, a new rejection is made in view of Ueno and Maezono, as discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714